Case 2:18-cv-O7048-.]|\/|A-ARL Document 3 Filed 12/11/18 Page 1 of 11 Page|D #: 4 ‘-

l

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Ell 1| "l"?l l g |ll

------ X
DANIEL AHEARN, ‘
CV: j'
Plaintiff, F:
-against- : COl\/[PLAINT
BROOKHAVEN SCIENCE ASSOCIATES,;
LLC, as Manager and Operator of ' :
Brookhaven National Laboratory, : JURY TRIAL I)EMANDED
Defendant.
---- --- X

 

Plaintiff, DANIEL AHEARN, by his attorneys SCOTT MICHAEL MISHKIN P.C.,
complaining of the Defendant, alleges as follows:
PRELIMINARY STATEMENT

This case is brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§
2000e er seq., (“Title VII”) for Brookhaven Science Associates, LLC’s (“BSA” and/or
“Defendant”) (1) discrimination against plaintiff Daniel Ahearn (“Plaintiff”) on the basis of his
race/ethnicity; and (2) retaliation against plaintiff for engaging in protected activity.

LRBM

FIRST: The jurisdiction of the Court over this controversy is based upon 28
U.S.C. § 1331, as this matter is raised under 42 U.S.C. §§ 200()e et seq.

SECOND: Plaintiff filed a charge of discrimination and retaliation With the Equal
Employrnent Opportunity Corn_tnission (“EEOC”) on June 13, 2018, Within One Hundred and
Eighty (180) days (December 15, 2017) of the discriminatory and retaliatory acts alleged herein

TI-IIRD: Plaintiff filed the instant action Within Ninety (90) days of his receipt of

notice of right to sue (September 21 , 2018) from the EEOC.

Case 2:18-cv-O7048-.]|\/|A-ARL Document 3 Filed 12/11/18 Page 2 of 11 Page|D #: 5 ‘---

l

FOURTH: This Court therefore has jurisdiction over this matter.

`ll "|` "l"" l l ' |"

M
FIFTH: The unlawful practices alleged below Were committed Within the State of j
New Yorl<, County of Suffolk. :
SIXTH: At the time of the unlawful practices, plaintiff Was a resident of Suffolk

County in the Eastern District of the United States District Court of New York.
SEVENTH: The locations at Which the causes of action herein arose are in the
County of Suffolk in the Eastern District of the United States District Court of NeW York.
EIGHTH: Defendant’s principal place of business, and the location at lWhich
plaintiff Was employed, is the Brookhaven National Laboratory (“BNL” and/or “the Lab”), a
national laboratory overseen and funded by the U.S. Department of Energy, located in the

County of Suffolk, State of NeW York.

NINTH: This Court is hereby the proper venue under 28 U.S.C. § 1391 (b).
PARTIES
TENTH: Plaintiff is an “employee” as defined by Title VII.

ELEVENTH: At all times relevant to this action, defendant Was the plaintist
“employer” as defined by Title VII.
TWELFTH: During all times relevant to this action, plaintiff Was a member
of a protected class in that he is of Hispanic ethnicity and descent

THIRTEENTH: During all times relevant to this action, defendant Was aware of
plaintiff s Hispanic ethnicity as plaintiff shared his ethnicity With others at Work and often helped

Spanish speaking employees by speaking to them in Spanish.

Case 2:18-cv-O7048-.]|\/|A-ARL Document 3 Filed 12/11/18 Page 3 of 11 Page|D #: 6

FACTS

FOURTEENTH: BSA operates the Brookhaven National Laboratory (“BNL” and/or

ill`| "l‘l-l|:|" l

“the Lab”) and employs over three thousand (3,000) individuals at the Lab.

`"ll'!`

FlFTEENTl-I: Plaintiff, a Hispanic male, was employed by the Lab for
approximately twenty-four (24) years as an Electrical lnspector Supervisor and Lock Out Tag
Out (“LOTO”) Instructor (for locking out hazardous energy), and also worked nine (9) additional
years as a Cont:ractor Electrician at the Lab. Plaintiff’ s duties included, but were not limited to,
the installation of electrical systems and the inspection of electrician’s installations for code
compliance on small and large-scale projects at the Lab.

SIXTEENTH: Additionally, as a LOTO lnstructor, plaintiff s
responsibilities were to train contractors and employees in the Lab’s LOTO procedure

SEVENTEENTH: ln or about July 2017, plaintiff and another Hispanic employee,
Eugene Santiago (Chief Electrical Inspector) held a special class to train Hispanic speaking
employees in LOTO procedure

EIGHTEENTI-I: There were no other courses offered at the Lab to instruct Hispanic
speaking employees on how to perform the Lab’s LOTO procedures

NINETEENTH: Shortly after teaching the class, plaintiff and Eugene Santiago were
directed to meet With Richard Biscardi, LOTO Subject Matter Expert SME, who scolded both
plaintiff and Mr. Santiago for training the Hispanic employees

TWENTIETH: Specifically, Mr. Biscardi told plaintiff and Eugene Santiago that
they Were prohibited from training Spanish speaking employees on the LOTO procedure and that
it Was wrong to be training them.

TWENTY-FIRST: Plaintiff explained that the Hispanic employees also needed to

Case 2:18-cv-O7048-.]|\/|A-ARL Document 3 Filed 12/11/18 Page 4 of 11 Page|D #: 7 1

learn the LOTO procedures to prevent getting electrocuted, and expressed his belief that Mr.

Biscardi Was being prejudiced towards Hispanic employees

:l|`| "llll|`|" l

TWENTY-SECOND: Plaintiff also explained to Mr. Biscardi that he Was

“lli"

offended by what Mr. Biscardi was saying because he himself was Hispanic and believed Mr.
Biscardi was being discriminatory towards Hispanics

TWENTY-THIRD: Mr. Biscardi responded that employees Who cannot speak English
should not be performing LOTO procedure _

TWENTY-FOURTH: Shortly after the meeting, plaintiff learned that Mr. Biscardi
had contacted managers and other employees of the to complain that plaintiff and Eugene Were
training Hispanic employees in the LlOTO procedure.

TWENTY-FIFTH: Within a couple days of the meeting, plaintiff went to
Human Resources and complained to Shirley Kendall that he believed Mr. Biscardi Was
discriminating against him and other l-lispanic employees

TWENTY-SIXTH: On or about July 24, 2017, a posting opened for the LOTO
Energy Control Specialist position and plaintiff and Eric lohannson, a Caucasian male, both
applied for the position.

TWENTY-SEVENTH: Plaintiff Was more qualified for the position than Eric
Johannson, as he had more experience with electrical work, and the position was geared towards
someone with electrical experience

T\NENTY~EIGHTH: Shortly after interviewing with Rich Biscardi and others,
plaintiff learned that Richard Biscardi told others on the interview panel that plaintiff should not

get the position because he “cut corners,” even after a woman on the interviewing team agreed

Case 2:18-cv-O7048-.]|\/|A-ARL Document 3 Filed 12/11/18 Page 5 of 11 Page|D #: 8

f _

with plaintiff during the interview that it would be dangerous to have someone without electrical

experience in the position.

`l| "| "l"`? l l : |"

TWENTY-NlNTl-I: After learning about Mr. Biscardi’s comments, plaintiff again went

'"lllw` `

to HR and complained to Shirley Kendall that he believed he was being discriminated against
because he is Hispanic, and that he believed it would be retaliation if he did not get the position
he applied for.

THIRTIETH: Following plaintiffs second complaint to HR, the retaliation
intensified and plaintiff began to be ignored on emails, had false accusations made against him
that he was spreading rumors at the Lab and was not doing safety checks before using his Lab
vehicle, and was subjected to false claims that he was involved in an electrical safety violation.

THIRTY-FIRST: Plaintiff viewed this as retaliation because in his twenty~four (24)
year career at the Lab he had never experienced similar issues or scrutiny in the past.

THIRTY-SECOND: On or about February 5, 2018, plaintiff was invited to attend a
meeting in relation to the BNL LOTO Procedure.

THIRTY-THIRD: Present at the meeting were Peggy Caradonna, Eugene Santiago,
Rich Biscardi, Eric Johannson, Chris Bruno [Utilities Manager), Tom Nehring (Engineer), Dave
Chan (Engineer), Greg Tomasello (Electrical Supervisor), Ginger Blander (Investigator) and
Tom Baldwin (General Super-visor).

Tl-llRTY-FOURTH: Approximately one (l) week before the meeting, plaintiff had
found that two (2) Lab Electricians had violated the Lab LOTO procedure

THIRTY-FlFTI-I: Plaintiff attempted to discuss the violations at the meeting

but was quickly shut down by Peggy Caradonna, who would not allow him to speak and yelled at

him in the presence of his co-workers.

Case 2:18-cv-O7048-.]|\/|A-ARL Document 3 Filed 12/11/18 Page 6 of 11 Page|D #: 9 =--

THIRTY-SIXTH: On February 6, 2018, plaintiff met With Tom Daniels, §

l `| `l'?lll ` l

Assistant Lab Director, and again complained that he believed he Was being discriminated

' l
l

against because he was Hispanic, and retaliated against for his complaints to I-IR.

‘"ll"§ `

THIRTY-SEVENTH: Shortly after his meeting with Tom Daniels, plaintiff
learned that Tom Daniels had excluded him from a trip to Ohio for a LOTO meeting, while the
two (2) employees that were sent Were both Caucasian and less qualified in LOTO than plaintiff

THIRTY-ElGHTI-I: Plaintiff also learned that he did not receive the LOTO Energy
Control Specialist position, and that Eric lohannson had received the position despite being less
qualified and not having electrical experience l

THI'RTY-NINTH: Despite plaintiff s complaints to Torn Daniels, Richard Biscardi
also continued to prohibit plaintiff from teaching Spanish speaking employees in LOTO
procedures and ignore plaintiff s requests to train Hispanic employees

FORTIETH: On or about March 5, 2018, plaintiff met with HR about an
investigation of gender bias brought by Ted Selmer against Peggy Caradonna.

FORTY~FIRST: During that meeting, plaintiff again complained about Peggy
Caradonna and Rich Biscardi’s discrimination and retaliation towards him, and provided HR
With documentation to demonstrate the discriminatory and retaliatory environment that he was
being subjected to.

FORTY-SECOND: Cynthia Hernandez from HR assured plaintiff that there would not
be any retaliation against him for his complaints

FORTY-THIRD: However, shortly after the meeting, plaintiff was interrogated by
Lab security and was wrongfully accused of stealing copper and other Lab property.

FORTY-FOURTH: However, the property that was the subject of the investigation did

Case 2:18-cv-O7048-.]|\/|A-ARL Document 3 Filed 12/11/18 Page 7 of 11 Page|D #: 10 ` ‘-

l

not belong to the Lab, but rather, belonged to a contractor and was given to plaintiff by the

contractor rather than it being discarded

'll `|""l"‘ l l ` |“

FORTY-FIFTH: Upon information and belief, plaintiffs co-workers and

"ll

supervisors had solicited and received items from contractors in the past and were not subjected
to interrogation or accusations of misconduct

FORTY-SIXTH: In direct retaliation for his complaints plaintiff Was then issued a
two (2) week suspension without pay and was sent home pending the investigation When
plaintiff asked why he was being suspended, no one at the Lab would tell him what it was for.

FORTY-SEVENTH: On or about May 5, 2018, plaintiff was advised that his
employment at the Lab had been terminated despite his exemplary employment record over his
twenty-four (24) year career.

AS AND FOR PLAINTIFF’S CLAIMS ()F
DISCRIMINATION ARIS]NG UNDER TITLE VII

FORTY-EIGHTH: Plaintiff repeats and realleges each and every allegation
contained in Paragraphs FIRST through FORTY-SEVENTI-I.

FORTY-NINTH: During all times relevant to this action, plaintiff was a member of a
protected class in that he is of Hispanic ethnicity and descent

FIFTIETH: During all times relevant to this action, defendant was aware of
plaintiffs Hispanic ethnicity as plaintiff shared his ethnicity with others at work, often helped
Spanish speaking employees while working at the Lab, and helped train Spanish speaking
employees in LOTO procedure

FIFTY-FIRST: Likewise, plaintiff complained on numerous occasions at the Lab
that he believed he was being discriminated against because he is Hispanic. -

FlFTY-SECOND: Defendant willfully discriminated against plaintiff based

Case 2:18-cv-O7048-.]|\/|A-ARL Document 3 Filed 12/11/18 Page 8 of 11 Page|D #: 11

upon his race/ethnicity in violation of Title Vll, as described herein, in that plaintiff was told that
he was prohibited from training Hispanic employees, that Hispanic employees should not be
learning the LOTO procedures, and that Hispanic employees should not be working in LOTO,
and he was also spoken down to by supervisors, excluded from important meetings, and passed
over for a promotion that was given to a less qualified Caucasian male

FlFTY-THIRD: Defendant’s adverse employment actions against plaintiff
give rise to an inference of discrimination based upon plaintiff s race/ ethnicity as plaintiffs
similarly situated non-Hispanic co-workers were not subjected to the same or similar adverse
acts or treatment

FIFTY-FOURTH: As a result of defendant’s disparate treatment towards plaintiff,
plaintiff has suffered both financial and emotional harm as described herein.

AS AND FOR PLAINTIFF’S CLAIMS OF
RETALIATION ARISING UNDER TITLE VII

FlFTY-FIFTH: Plaintiff repeats and realleges each and every allegation
contained in Paragraphs FIRST through FIFTY-FOURTH.

l FlFTY-SlXTI-l: Plaintiff engaged in good faith protected activity under Title Vll
in that he complained to the Lab on at least four separate occasions that he believed he was being
discriminated against because he is Hispanic and that he was being retaliated against for his
complaints

FIFTY-SEVENTH: Defendant had full knowledge of plaintiffs protected activity, as
his complaints were made directly to HR and the Assistant Lab Director.

FIFTY-EICTHTH: As a result of plaintiffs participation in good faith
protected activity, defendant took retaliatory adverse actions against plaintiff including, but not

limited to, excluding plaintiff from meetings, making false accusations against plaintiff,

y .

A`l`| "l“l| ` |"

"illl ` '

Case 2:18-cv-O7048-.]|\/|A-ARL Document 3 Filed 12/11/18 Page 9 of 11 Page|D #: 12

V_

subjecting plaintiff to interrogation, suspending plaintiff for two (2) weeks without pay, and

ultimately terminating plaintiff s employment without justification

` `ll`*| "l"‘l! ` |"

FIFTY-NINTH: The close temporal proximity between plaintiffs

ll`t

protected activity and the materially adverse actions that he was subjected to gives rise to an
inference that plaintiff s complaints were the cause of the adverse actions taken by defendants

SIXTIETH: The reasons provided by defendant for the adverse action of
termination, i.e., that plaintiff stole property, failed to provide his cell phone record during an
investigation, and spoke to a contractor following the investigation, all amount to pretext

SlXTY-FIRST: Specifically, plaintiff never stole any property, but rather, Was
given small items from a contractor, such as screws, for the purpose of hanging equipment on a
safety board to train people in his office, as well as other small items that a Contractor was
discarding as garbage Furthermore, other employees, including plaintiffs supervisor, had been
given items from Lab contractors in the past, and those individuals were not subject to any
disciplinary action and/or termination as a result

SlXTY-SECOND: Additionally, as to the other grounds for plaintiffs terrnination,
plaintiff provided defendant with every cell phone password he had ever used while employed at
the Lab for purposes of the investigation, and to the best of his knowledge was never told that he
was prohibited from speaking to any contractors following his interrogation

SIXTY-THIRD: As a result of defendant’s retaliatory adverse actions against
plaintiff, plaintiff has suffered both financial and emotional harm as described herein.
WHEREFORE, Plaintiff demands judgment against Defendant as follows:

1. For a money judgment against defendant representing actual damages for

discrimination based on plaintiffs race and ethnicity in violation of Title VII;

Case 2:18-cv-O7048-.]I\/|A-ARL Document 3 Filed 12/11/18 Page 10 of 11 Page|D #: 13 ‘-

2. For a money judgment against defendant representing compensatory damages for

discrimination based on plaintiffs race and ethnicity in violation of Title VII;

l |"l"ll`|" l

="r
l

'3. For a money judgment against defendant representing emotional damages for

`tv

discrimination based on plaintiffs race and ethnicity in violation of Title Vll;

4. For a money judgment against defendant representing punitive damages for
discrimination based on plaintiff s race and ethnicity in violation of Title Vll;

5 . F or a money judgment against defendant representing actual damages for
retaliation in violation of Title VII;

6. F or a money judgment against defendant representing compensatory damages for
retaliation in violation of Title Vll;

7. For a money judgment against defendant representing emotional damages for
retaliation in violation of Title VII;

8. For a money judgment against defendant representing punitive damages for
retaliation in violation of Title VII; y

9. F or equitable relief;

lO. For reasonable attorney’s fees and costs;

10'

Case 2:18-cv-O7048-.]I\/|A-ARL Document 3 Filed 12/11/18 Page 11 of 11 Page|D #: 14

11. F or such other further relief as the Court may deem just and proper.
.]`URY DEMAND
Plaintiff hereby demands a trial by jury of all issues in this action.

Dated: Islandia, New York

December 11, 2018
SCOTT MICHAEL MISHKIN, P.C.

/s/ Scott Michael Mishkin
By: Scott Michael Mishkin, Esq.
One Suffolk Square, Suite 240
Islandia, New York 11749
Telephone: 631-234-1154
Attorneysfor Plaintij

11

l

Ei ‘l l r1 ' r'

llr`!|"|t“‘ l“

